Appeal by the de*1410fendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered May 13, 2010, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently made is unpreserved for appellate review since he did not move to withdraw his plea on that ground prior to sentencing (see CPL 470.05 [2]; People v Trent, 74 AD3d 1370 [2010]; People v Simpson, 52 AD3d 846 [2008]; People v Ramsey, 49 AD3d 565 [2008]; People v Rusielewicz, 45 AD3d 704 [2007]). In any event, his plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Martinez, 33 AD3d 631, 632 [2006]; cf. People v Knox, 56 AD3d 799, 800 [2008]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see People v Ford, 86 NY2d 397, 404 [1995]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83-86 [1982]). Mastro, J.E, Florio, Leventhal, Belen and Cohen, JJ., concur.